
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1



AMENDED AND RESTATED EMPLOYMENT AGREEMENT


        This Amended and Restated Employment Agreement (the "Agreement"), is
entered into as of December 17, 2007, effective as of the date of the Initial
Public Offering, by and among AMC ENTERTAINMENT HOLDINGS, INC. ("Holdings"),
MARQUEE HOLDINGS INC., a Delaware corporation ("Marquee"), AMC
ENTERTAINMENT INC., a Delaware corporation ("AMCE" and, collectively with
Holdings and Marquee, the "Company"), and PETER C. BROWN ("Employee"). In
consideration of the mutual promises and covenants contained herein, the parties
hereto agree as follows:

        Capitalized terms not otherwise defined herein shall have the meanings
assigned to such terms in Section 18.

1.    Position and Duties.    During the Term (as defined in Section 2) of his
employment by the Company under this Agreement, Employee shall devote his full
time and attention to the business of the Company as Chairman of the Board,
Chief Executive Officer and President of each of Holdings, Marquee and AMCE, as
directed by the Board of Directors of Holdings, Marquee or AMCE, as applicable.
Notwithstanding the foregoing, Employee shall be permitted, to the extent such
activities do not substantially interfere with the performance by Employee of
his duties and responsibilities under this Agreement, (i) to manage Employee's
personal financial and legal affairs, (ii) to serve on corporate, civic or
charitable boards or committees, and (iii) to serve in executive positions in
affiliates or entities in which the Company has an interest.

2.    Term.    The term of this Agreement began on the Effective Date and shall
terminate on the third anniversary of the Effective Date or sooner as provided
in Section 6 below (such period, as it may be extended, the "Term"). On each
anniversary of the Effective Date during the Term, one year shall be added to
the Term of Employee's employment with the Company under this Agreement, so that
as of each such anniversary the Term of Employee's employment hereunder shall be
three (3) years.

3.    Compensation.    

        (a)    Base Salary.    During the Term of his employment by the Company
under this Agreement, Employee shall receive an initial annual salary of
$728,300 as of the Effective Date and, due to such increases as have occurred
from the Effective Date to the date hereof, an annual salary of $791,970 as of
the date hereof ("Base Salary") (less withholding for applicable taxes), payable
in accordance with the Company's payroll procedures for its salaried employees,
subject to such increases as may be approved by the Compensation Committee of
Holdings' Board of Directors (the "Compensation Committee").

        (b)    Bonus.    In addition to Base Salary, Employee shall be eligible
to receive an annual bonus (the "Bonus") as determined from time to time by the
Compensation Committee based on the Company's applicable incentive compensation
program, as such may exist from time to time. The Bonus shall be paid during the
Company's taxable year following the Company's taxable year during which the
services applicable to such Bonus are performed by Employee.

        (c)    Benefits.    During the Term of Employee's employment by the
Company under this Agreement, Employee also shall be eligible for the benefits
offered by the Company from time to time to the Company's other executive
officers (such as group insurance, pension plans, thrift plans, stock purchase
plans and the like). Following termination of employment, Employee's rights to
coverage and benefits under such plans and programs shall be governed by the
terms of such plans as in effect from time to time, except to the extent
expressly provided otherwise herein. Nothing herein shall be construed so as to
prevent the Company from modifying or terminating any employee benefit plans or
programs it may adopt from time to time.

        (d)    Restricted Stock/Stock Unit Grant.    No later than fifteen
(15) days after the Initial Public Offering, Employee shall receive a grant of
restricted stock or restricted stock units under an equity

--------------------------------------------------------------------------------




incentive plan of Holdings to be established prior to the Initial Public
Offering, which restricted stock or restricted stock units will have an
aggregate value of $2,567,000 on the date of grant based on the Initial Public
Offering value. The shares covering such restricted stock or restricted stock
units, along with the shares covered by the Employee Options granted to Employee
as of December 23, 2004, shall be registered on a Form S-8 to be filed in
connection with the Initial Public Offering. The restricted stock or restricted
stock units will vest and be earned in three equal annual installments on the
first, second and third anniversaries of the grant date. The terms and
conditions of such grant will be evidenced in an award agreement to be entered
into between Employee and Holdings, which award agreement shall specifically
acknowledge that in the event that it conflicts with this Agreement, this
Agreement shall control.

4.    Expense Reimbursements.    During the Term of Employee's employment by the
Company under this Agreement, the Company shall reimburse Employee for business
travel and entertainment expenses reasonably incurred by Employee on behalf of
the Company in accordance with the Company's procedures, as such may exist from
time to time. At the latest, reimbursement shall be made on or before the last
day of Employee's taxable year following the taxable year in which the expense
was incurred. The amount of expenses eligible for reimbursement during any
taxable year of Employee shall not affect the expenses eligible for
reimbursement in any other taxable year of Employee. The right to reimbursement
hereunder is not subject to liquidation or exchange for another benefit.

5.    Termination.    Employee's employment by the Company under this Agreement
shall be terminated upon the earliest to occur of the following events and any
termination of Employee's employment as provided herein shall constitute a
termination of his employment with each of Holdings, Marquee and AMCE:

        (a)    Resignation.    Employee's resignation or other voluntary
departure.

        (b)    Death.    The death of Employee.

        (c)    Disability.    If, as a result of Employee's incapacity due to
physical or mental illness, (i) Employee shall not have been regularly
performing his duties and obligations hereunder for a period of one hundred
twenty (120) consecutive days (a "Disability"), (ii) the Company has given
Employee the written Notice of Termination pursuant to Section 6(a) hereof, and
(iii) within thirty (30) days after the Company gives Employee such written
Notice of Termination (which may occur before or after the end of such 120 day
period), Employee shall not have returned to the performance of his duties and
obligations hereunder on a regular basis.

        (d)    Cause.    Employee is terminated by Holdings' Board of Directors
for Cause. For purposes of this Agreement, "Cause" is defined as (i) the willful
and continued failure by Employee to perform substantially his duties with the
Company (other than any such failure resulting from his incapacity due to
physical or mental illness), or (ii) the willful engaging by Employee in
misconduct which is materially and demonstrably injurious to the Company. For
purposes of this Agreement, no act, or failure to act, on the part of Employee
shall be considered "willful" unless such act was committed, or such failure to
act occurred, in bad faith and without reasonable belief that Employee's act or
failure to act was in the best interests of the Company.

        (e)    Without Cause.    The employment of Employee by the Company under
this Agreement may be terminated without Cause with severance at any time by
Holdings' Board of Directors in its sole discretion.

        (f)    Good Reason.    Employee terminates his employment by the Company
hereunder for Good Reason. For purposes of this Agreement, "Good Reason" shall
mean (i) a failure by the Company to comply with any material provisions of this
Agreement which has not been cured within thirty (30) days after written notice
of such noncompliance has been given to Holdings by Employee, (ii) any purported
termination of Employee which is not effected pursuant to a Notice of
Termination, as defined in Sections 6 and 12 below (and for purposes of this
Agreement no such purported termination shall be effective), (iii) the
assignment to Employee of any duties inconsistent in any material respect with
Section 1 of this Agreement, or any other actions by the Company that result in
a material diminution

--------------------------------------------------------------------------------




of Employee's position, authority, duties or responsibilities, other than an
action that is not taken in bad faith and is remedied by the Company promptly
after receipt of notice thereof from Employee, (iv) any material reduction in
Employee's Base Salary or benefits or eligibility under Bonus or benefit plans
which is not agreed to by Employee, or (v) any requirement that Employee be
based at any office outside of a 35 mile radius of the current headquarters
office of AMCE; provided, however, that none of (w) the Merger of Marquee Inc.
with and into AMCE as of the Effective Date, (x) the merger of Marquee Merger
Sub Inc., a Delaware corporation and a wholly-owned subsidiary of Holdings
("Merger Sub") with and into Marquee, with Marquee remaining as the surviving
corporation, pursuant to that certain Agreement and Plan of Merger, dated as of
June 11, 2007 (the "AMCEH Merger"), (y) the New IPO, or (z) the termination of
Marquee's corporate existence, shall constitute or be deemed to constitute
grounds for Employee's resignation for Good Reason under this Agreement.
Employee must notify Holdings in writing within thirty (30) days of becoming
aware of the occurrence of any of (i) through (v) above in order to receive the
payments described in Section 7(c) below.

        (g)    Change of Control.    Employee terminates his employment by the
Company hereunder in the event of a Change of Control. Employee must not be the
person or part of a group (as such terms are used in Sections 13(d) and 14(d) of
the Exchange Act) which effected the Change of Control, and must notify the
Company in writing of such termination within sixty (60) days after the
occurrence of a Change of Control, in order to receive the payments described in
Section 7(c) below.

        (h)    Retirement.    The voluntary retirement by Employee at or after
age 65.

6.    Termination Procedure.    

        (a)    Notice of Termination.    Any termination of the Company's
employment of Employee, either by the Company or by Employee (other than
termination pursuant to Section 5(b) hereof), shall be communicated by written
Notice of Termination to the other party hereto in accordance with Section 12.
For purposes of this Agreement, a "Notice of Termination" shall mean a notice
which shall indicate the specific termination provision in this Agreement relied
upon and shall, where applicable, set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Employee under the
provisions so indicated.

        (b)    Date of Termination.    "Date of Termination" shall mean (i) if
Employee's employment by the Company is terminated pursuant to Section 5(a) or
5(h) hereof, thirty (30) days after Notice of Termination is given, (ii) if
Employee's employment by the Company is terminated pursuant to Section 5(b)
hereof, the date of death, (iii) if Employee's employment by the Company is
terminated pursuant to Section 5(c) hereof, thirty (30) days after Notice of
Termination is given (provided that Employee shall not have again become
available for service to the Company on a regular basis during such thirty
(30) day period), (iv) if Employee's employment by the Company is terminated
pursuant to Section 5(d), the date specified in the Notice of Termination, and
(v) if Employee's employment by the Company is terminated for any other reason,
the date on which a Notice of Termination is given; provided, however, that
(i) if Employee's Date of Termination arising from a termination of employment
pursuant to Section 5(e), (f) or (g) would otherwise occur during a period that
he would be required by the underwriters in an Offering not to buy or sell any
shares obtained on exercise of Employee Options (unless Employee would be
permitted to participate in such Offering on the same economic terms as
investors purchasing shares therein), such Date of Termination shall instead
occur on the first date that such requirement ceases to apply, and (ii) the
Company hereby covenants not to commence an Offering within 90 days after
Employee's termination of employment pursuant to Section 5(e), (f), (g) or (h),
to the extent Employee would be required by the underwriters in such Offering
not to buy or sell any shares obtained on exercise of Employee Options (unless
Employee would be permitted to participate in such Offering on the same economic
terms as investors purchasing shares therein).

7.    Compensation During Disability or Upon Termination of Employment.    

        (a)    During Disability.    During any period that Employee fails to
perform his duties under this Agreement as a result of incapacity due to
physical or mental illness (a "disability period"), Employee shall continue to
receive his Base Salary at the rate then in effect for such period until his
employment

--------------------------------------------------------------------------------




by the Company is terminated pursuant to Section 5(c) hereof, provided that
payments so made to Employee during the first 180 days of any such disability
period shall be reduced by the sum of the amounts, if any, paid to Employee at
or prior to the time of any such payment under disability benefit plans of the
Company or under the Social Security disability insurance program, and which
amounts were not previously applied to reduce any such payment. Employee shall
also receive a pro rata portion of the Bonus described in Section 3(b) pursuant
to the Company's applicable incentive compensation program (the amount of such
pro rated Bonus to be determined as though the target level for such Bonus was
attained (or if no target level, to be determined as though the target level of
70% of the Base Salary at the rate then in effect was attained), multiplied by a
fraction, the numerator of which is the number of completed months in the then
current Bonus program year and the denominator of which is 12), as such may
exist from time to time. Such Bonus shall be paid at the time specified in
Section 3(b).

        (b)    Termination for Employee Resignation, Cause or Retirement.    If
Employee's employment by the Company is terminated pursuant to Section 5(a) or
(d), the Company shall pay Employee his accrued but unpaid Base Salary through
the Date of Termination at the rate in effect at the time Notice of Termination
is given (the "Accrued Payments"), and the Company shall have no further
obligations to Employee under this Agreement. If Employee's employment by the
Company is terminated pursuant to Section 5(h), (i) the Company shall pay
Employee the Accrued Payments, (ii) the Company shall pay Employee a pro rata
portion of the Bonus described in Section 3(b) pursuant to the Company's
applicable incentive compensation program (the amount of such pro rated Bonus to
be determined as though the target level for such Bonus was attained (or if no
target level, to be determined as though the target level of 70% of the Base
Salary at the rate then in effect was attained), multiplied by a fraction, the
numerator of which is the number of completed months in the then current Bonus
program year and the denominator of which is 12), as such may exist from time to
time, and (iii) Employee's outstanding Employee Options and the restricted stock
or restricted stock units granted pursuant to Section 3(d) above shall be 100%
vested. Such Bonus shall be paid at the time specified in Section 3(b).

        (c)    Termination for Death, Disability, Without Cause or by Employee
for Good Reason or Change of Control.    If Employee's employment by the Company
is terminated pursuant to Section 5(b), (c), (e), (f) or (g), the Company shall
pay to Employee or Kathleen T. Brown if then living, and if not living, then to
the Trustee of the Peter C. Brown Trust U/T/A July 6, 2006 (the "Trust"), the
Accrued Payments and the compensation payments described in Section 7(c)(i),
Employee's outstanding Employee Options and restricted stock or restricted stock
units granted pursuant to Section 3(d) above shall be 100% vested; provided,
however, that (x) Employee also must have timely notified the Company as
provided in Sections 5(f) and (g), as applicable, in order to receive (i) such
payments and (ii) such Employee Option and restricted stock or restricted stock
unit vesting, and (y) no Employee Option shall be exercisable beyond its
original option term. All amounts payable under this Section 7(c) shall be
reduced by withholding for applicable taxes, if any.

        (i)    A lump-sum cash payment equal to the sum of (A) Employee's Base
Salary at the rate in effect on the Date of Termination for the remainder of the
Term, plus (B) the Bonus described in Section 3(b) pursuant to the Company's
applicable incentive compensation program (the amount of such Bonus to be
determined as if the target level for such Bonus was attained (or if no target
level, to be determined as though the target level of 70% of the Base Salary at
the rate then in effect was attained), multiplied by the number of years
remaining in the Term (for purposes of (A) and (B) any partial year during the
remainder of the Term shall be treated as an entire year). All payments pursuant
to this Section 7(c)(i) shall be subject to Employee's execution and
non-revocation of a mutual release in the form attached as Exhibit A hereto
(with such changes, if any, as are necessary or advisable to comply with changes
in applicable law, stock exchange or accounting rules) and shall be paid eight
days after such release is submitted to the Company by Employee, which release
shall be submitted no earlier than the Date of Termination, by wire transfer of
immediately available funds in the appropriate amount to an account designated
by Employee or his estate, as the case may be.

--------------------------------------------------------------------------------



8.    Indemnification.    

        (a)   Holdings shall indemnify Employee to the fullest extent permitted
by Delaware law against all costs, expenses, liabilities and losses (including,
without limitation, attorneys' fees, judgments, fines, penalties, ERISA
liabilities, excise taxes and amounts paid in settlement) reasonably incurred by
Employee in connection with a Proceeding. For the purposes of this Section, a
"Proceeding" shall mean any action, suit or proceeding, whether civil, criminal,
administrative or investigative, in which Employee is made, or is threatened to
be made, a party, or a witness by reason of the fact that he is or was an
officer, director or employee of Holdings or is or was serving as an officer,
director, member, employee, trustee or agent of any other entity at the request
of Holdings.

        (b)   Holdings shall advance to Employee all reasonable and necessary
costs and expenses incurred in connection with a Proceeding within 20 days after
receipt by Holdings of a written request for such advance. Such request shall
include an itemized list of the costs and expenses and an undertaking by
Employee to repay to Holdings the amount of such advance if ultimately it shall
be determined that he is not entitled to be indemnified against such costs and
expenses.

        (c)   Employee shall not be entitled to indemnification under this
Section unless Employee meets the standard of conduct specified under Delaware
law. Notwithstanding the foregoing, to the extent permitted by law, neither
Section 145(d) of the General Corporation Law of the State of Delaware nor any
similar provision shall apply to indemnification under this Section, so that if
Employee in fact meets the applicable standard of conduct (as ultimately
determined by a court of competent jurisdiction or as ultimately determined by
the arbitrator in arbitration pursuant to Section 16), he shall be entitled to
indemnification hereunder whether or not Holdings (whether by the Board of
Directors of Holdings, the shareholders, independent legal counsel or other
party) determines that such indemnification is proper or that he has met such
applicable standard of conduct. Neither the failure of Holdings to have made
such a determination prior to the commencement by Employee of any suit or
arbitration proceeding seeking indemnification, nor a determination by Holdings
that Employee has not met such applicable standard of conduct, shall create a
presumption that Employee has not met the applicable standard of conduct.

        (d)   Holdings shall be permitted to settle any Proceeding or claim in
any manner other than as would impose liability on Employee for which he would
not be entitled to indemnification or insurance coverage hereunder. Employee
shall not settle any proceeding without Holdings' prior written consent, which
consent will not be unreasonably withheld.

        (e)   Holdings shall maintain an insurance policy or policies providing
directors' and officers' liability insurance. Employee shall be covered by such
policy or policies, in accordance with its or their terms, to the maximum extent
of coverage available for any director or officer of Holdings.

        (f)    Employee shall give Holdings prompt notice of any proceeding
which may give rise to a claim for indemnification. Holdings shall have the
right, at its expense, to assume the defense of any such proceeding.

9.    Restrictive Covenants.    

        (a)    Confidentiality.    

          (i)  Employee acknowledges that he knows and in the future will know
information relating to the Company and its affiliated companies and their
respective operations that is confidential or a trade secret. Such information
includes information, whether obtained in writing, in conversation or otherwise,
concerning corporate strategy, intent and plans, business operations, pricing,
costs, budgets, equipment, the status, scope and term of pending acquisitions,
negotiations and transactions, the terms of existing or proposed business
arrangements, contracts and obligations, and corporate and financial reports.
Such confidential or trade secret information shall not, however, include
information in the public domain unless Employee has, without authority, made it
public.

--------------------------------------------------------------------------------




         (ii)  Employee shall (a) not disclose such information to anyone except
in confidence and as is necessary to the performance of his duties for the
Company, (b) keep such information confidential, (c)take appropriate precautions
to maintain the confidentiality of such information, and (d) not use such
information for personal benefit or the benefit of any competitor or any other
person.

        (iii)  Upon termination of his employment by the Company under this
Agreement, Employee shall return all materials in his possession or under his
control that were prepared by or relate to the Company or its affiliates,
including, but not limited to, materials containing confidential information,
files, memorandums, price lists, reports, budgets and handbooks.

        (iv)  Employee's obligations under this Section 9 shall survive the
termination of Employee's employment by the Company under this Agreement.

        (b)    Noncompetition and Nonsolicitation.    

          (i)  From the Effective Date until twelve (12) months after Employee's
employment termination date, Employee shall not directly or indirectly
(including through another person) (a) induce or attempt to induce any employee
of the Company or any of its subsidiaries earning total annual remuneration in
excess of $100,000 to leave the employ of such entity to take up employment or
engagement in a similar capacity with a Competitive Business, or in any way
interfere with the relationship between the Company or any of its subsidiaries,
on the one hand, and any employee thereof, on the other hand, (b) on behalf of a
Competitive Business hire any person who was an employee of the Company or any
Affiliate of the Company within the preceding twelve (12) months, (c) solicit
any customer, supplier, investor or other business relation of the Company or
any of its subsidiaries with whom Employee has dealt during the twelve
(12) months prior to Employee's employment termination or in respect of which
Employee was, on termination of employment, in possession of confidential
information, to reduce or cease doing business with the Company or any of its
subsidiaries, (d) engage in any Competitive Business for Employee's own account,
(e) enter the employ of, or render any services to, any person engaged in any
Competitive Business, or (f) acquire a material financial interest in any
Competitive Business. Nothing herein shall, however, prohibit Employee from
being a passive owner of not more than 2% of the outstanding stock of any class
of a corporation that is publicly quoted or listed, so long as Employee has no
active participation in the business of such company or corporation. As used
herein, activity undertaken "directly or indirectly" includes any direct or
indirect ownership or profit participation interest in such enterprise, whether
as an owner or a stockholder, member, partner, joint venturer of or otherwise,
and includes any direct or indirect participation in such enterprise as an
employee, consultant, director, officer, licensor or otherwise.

         (ii)  "Competitive Business" means any business that owns, operates or
manages any movie theater within a 20-mile radius of any theater (i) being
operated by the Company or any of its subsidiaries at the Date of Termination or
(ii) under consideration by the Company or any of its subsidiaries for opening,
pursuant to the Company's most current internal reports used to identify and
monitor the Company's new build theatre deals, at the Date of Termination,
including, without limitation, any major theatrical exhibitors of motion
pictures, including but not limited to Regal Entertainment Group, Cinemark,
Carmike Cinemas, National Amusements, Muvico Theaters, Harkins Theaters or
Pacific Theaters.

10.    Equitable Remedies.    

        The parties acknowledge that irreparable damage will result to the
Company from any violation of Section 9 above by Employee. The parties expressly
agree that, in addition to any and all remedies available to the Company for any
such violation, the Company shall have the remedy of restraining order and
injunction and any such equitable relief as may be declared or issued to enforce
the provisions of Section 9 above and Employee agrees not to claim in any such
equitable proceeding that a remedy at law is available to the Company.
Notwithstanding anything contained herein to the contrary and if, and only if,
any provision of the type contained in Section 9 above, as the case may be, is
enforceable in the jurisdiction in question, if any one or more of the
provisions contained in such section shall for any reason be held to be
excessively broad as to duration, geographical scope, activity

--------------------------------------------------------------------------------




or subject, such provision shall be construed by limiting and reducing it so as
to be enforceable to the extent compatible with the applicable law in such
jurisdiction as it shall then appear.

11.    Successors; Binding Agreement.    

        (a)    Company Successors.    The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all the business of the Company, by agreement in form and
substance satisfactory to Employee, to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.

        (b)    Employee's Successors.    This Agreement and all rights hereunder
shall be binding upon, inure to the benefit of and be enforceable by Employee's
personal or legal representatives and heirs.

12.    Notices.    All notices, requests, demand or other communications under
this Agreement shall be in writing addressed as follows:

If to Holdings:   AMC Entertainment Holdings, Inc.
920 Main Street
Kansas City, MO 64105
Attn:    General Counsel
with a copy to:
 
O'Melveny & Myers LLP
Times Square Tower
7 Times Square
New York, NY 10036
Attn:    Gregory Ezring
Monica K. Thurmond
with a copy to:
 
AMC Entertainment Inc.
920 Main Street
Kansas City, MO 64105
Attn:    Chairman of the Compensation Committee
with a copy to:
 
AMC Entertainment Inc.
920 Main Street
Kansas City, MO 64105
Attn:    Chairman of the Audit Committee
If to Employee:
 
to him at the most recent residence
address as maintained in the
Company's payroll records.

        Any such notice, request, demand or other communication shall be
effective as of the date of actual delivery thereof. Either party may change
such notice address by written notice as provided herein.

13.    Total Compensation.    The compensation to be paid to Employee under this
Agreement shall be in full payment for all services rendered by Employee in any
capacity to the Company or any Affiliate of the Company. All compensation and
benefits provided hereunder shall be subject to applicable income tax and other
corresponding withholding requirements.

14.    Additional Potential Compensation.    Nothing in this Agreement shall
prohibit the Company from awarding additional compensation to Employee if it is
determined that such compensation is warranted based on Employee's performance.

15.    Other Provisions.    This Agreement shall be governed by the laws of the
State of Missouri. This Agreement represents the entire agreement of the parties
hereto and shall not be amended except by a written agreement signed by all the
parties hereto. This Agreement supersedes any prior oral or written agreements
or understandings between the Company or any affiliate of the Company and
Employee.

--------------------------------------------------------------------------------




Notwithstanding the foregoing, if an Initial Public Offering has not occurred
prior to December 31, 2008, this Agreement shall be automatically restored to
its appearance as of immediately following its execution on December 23, 2004
and its amendment on January 26, 2006 (as so amended, the "Prior Version") and
all terms of this Agreement that did not appear in the Prior Version shall be
null and void ab initio, provided however, that (i) Section 1 ("Position"),
Section 3(a) ("Base Salary") and Section 17 ("Section 409A") hereof shall remain
in effect and clause (iv) of the definition of "Change of Control" contained in
Section 17 of the Prior Version shall be replaced by clause (d) of the
definition of "Change of Control" that appears in the June 11, 2007 Management
Stockholders Agreement and the proviso at the end of the "Change of Control"
definition shall exclude from treatment as a Change of Control, in addition to
the events it lists in the Original Agreement, the AMCEH Merger, (ii) all
corresponding section numbering references shall be adjusted to give effect to
the continued existence of Section 17, (iii) "Holdings" as used in such restored
Prior Version shall refer to AMC Entertainment Holdings, Inc. rather than to
Marquee, (iv) the parties shall be the same as the parties to this Agreement as
they appear on the date hereof and Marquee Holdings Inc. shall be defined as
"Marquee," (v) the "Company" shall refer collectively to Holdings, Marquee, and
AMC Entertainment Inc, and (vi) "Management Stockholders Agreement" shall refer
to the June 11, 2007 Management Stockholders Agreement. In the event of any
conflict between the terms of this Agreement and the terms of the Management
Stockholders Agreement, the Option Plan, the Incentive Stock Option Agreement by
and between Holdings and Employee dated on or about the Effective Date (the "ISO
Agreement"), the Non-Qualified Stock Option Agreement by and between Holdings
and Employee dated on or about the Effective Date (the "NQO Agreement") any
agreement between the Company and Employee regarding Employee Options, or any
agreement evidencing the restricted stock or restricted stock units granted
pursuant to Section 3(d), the terms of this Agreement shall control. Holdings
and Employee hereby amend, effective as of the date hereof, the ISO Agreement
and NQO Agreement solely to replace, in its entirety, the definition of "Change
of Control" contained therein with the definition of "Change of Control" set
forth in Section 18 hereof as if reprinted therein (it being understood that
such amendments shall automatically be rescinded on January 1, 2009 if an
Initial Public Offering has not occurred before such date). This Agreement shall
not be assignable by one party without the prior written consent of the other
party, except by the Company if it complies with Section 11 above. Benefits due
Employee under this Agreement shall not be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishment prior to their actual receipt by Employee or his
beneficiary. In the event one or more of the provisions contained in this
Agreement or any application thereof shall be invalid, illegal or unenforceable
in any respect, the validity, legality and enforceability of the remaining
provisions of this Agreement or any other application thereof shall not in any
way be affected or impaired thereby. Section headings herein have no legal
significance.

16.    Arbitration.    Any legal dispute related to this Agreement and/or any
claim related to this Agreement, or breach thereof, shall, in lieu of being
submitted to a court of law, be submitted to arbitration, in accordance with the
applicable dispute resolution procedures of the American Arbitration
Association. The award of the arbitrators shall be final and binding upon the
parties.

        The parties hereto agree that (i) three arbitrators shall be selected
pursuant to the rules and procedures of the American Arbitration Association,
(ii) at least one arbitrator shall be a licensed attorney, (iii) the arbitrators
shall have the power to award injunctive relief or to direct specific
performance, (iv) each of the parties, unless otherwise provided by applicable
law and procedures, shall bear its own attorneys' fees, costs and expenses and
an equal share of the arbitrators' and administrative fees of arbitration, and
(v) the arbitrators shall award to the prevailing party a sum equal to that
party's share of the arbitrators' and administrative fees of arbitration.

        Nothing in this Section shall be construed as providing Employee a cause
of action, remedy or procedure that Employee would not otherwise have under this
Agreement or the law. Employee understands that in signing this Agreement he is
waiving any right that he may have to a jury trial or a court trial of any legal
dispute or claim as set forth above.

--------------------------------------------------------------------------------




17.    Section 409A.    This Agreement is intended to comply with Section 409A
of the Internal Revenue Code of 1986, as amended, and the published guidance
thereunder ("Section 409A"). To the extent any party hereto reasonably
determines that any provision of this Agreement would subject Employee to the
excise tax under Section 409A, the parties agree in good faith to cooperate to
reform this Agreement in a manner that would avoid the imposition of such tax on
Employee while preserving any affected benefit or payment to the extent
reasonably practicable without increasing the cost to the Company. To the extent
required in order to avoid the imposition of tax under Section 409A of the Code,
amounts that would otherwise be payable under Section 7 during the six-month
period immediately following the Date of Termination shall instead be paid on
the first business day after the date that is six months following the
Executive's "separation from service" within the meaning of Section 409A of the
Code. Nothing contained in this Agreement is intended to constitute a guarantee
of Employee's personal tax treatment.

18.    Definitions.    For purposes of this Agreement, the following definitions
are applicable:

        "New IPO" shall mean, for purposes of this Agreement, one or more of the
following events: (i) an Initial Public Offering that occurs on or before
December 31, 2008, (ii) the reclassification of Holdings' capital stock in
anticipation of such Initial Public Offering, (iii) entry by holders of Holdings
shares into one or more new voting agreements in anticipation of such Initial
Public Offering, and (iv) the transactions related to the foregoing.

        "Affiliate" shall mean, with respect to any specified Person:

          (i)  any other Person directly or indirectly controlling or controlled
by or under direct or indirect common control with such specified Person; or

         (ii)  any other Person that owns, directly or indirectly, 10% or more
of such Person's Capital Stock or any officer or director of any such Person or
other Person or with respect to any natural Person, any person having a
relationship with such Person by blood, marriage or adoption not more remote
than first cousin.

For the purposes of this definition, "control" when used with respect to any
specified Person means the power to direct the management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms "controlling" and
"controlled" have meanings correlative to the foregoing.

        "Board" shall mean the Board of Directors of Holdings.

        "Capital Stock" of any Person shall mean any and all shares, interests,
participations or other equivalents (however designated) of such Person's
capital stock, including preferred stock, any rights (other than debt securities
convertible into capital stock), warrants or options to acquire such capital
stock.

        "Change of Control" means the occurrence, after an Initial Public
Offering, of any of the following events:

          (i)  the acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a "CIC Person") of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of more than 50% of either (1) the then-outstanding shares of
common stock of Holdings (the "Outstanding Company Common Stock") or (2) the
combined voting power of the then-outstanding voting securities of Holdings
entitled to vote generally in the election of directors (the "Outstanding
Company Voting Securities") (except to the extent that the beneficial ownership
in excess of 50% existed at the time of such acquisition); provided, however,
that, for purposes of this clause (i), the following acquisitions shall not
constitute a Change of Control; (A) any acquisition directly from Holdings,
(B) any acquisition by Holdings, (C) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by Holdings or any Affiliate of
Holdings or a successor; and (D) any acquisition by any entity pursuant to a
transaction that complies with clauses (iii)(1), (2) and (3) below;

--------------------------------------------------------------------------------



         (ii)  a change in the Board or its members such that individuals who,
as of the later of the New IPO or the date that is two years prior to such
change (the later of such two dates is referred to as the "Measurement Date"),
constitute the Board (the "Incumbent Board") cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the Measurement Date whose election, or
nomination for election by Holdings' stockholders, was approved by a vote of at
least a majority of the directors then comprising the Incumbent Board (including
for these purposes, the new members whose election or nomination was so
approved, without counting the member and his predecessor twice) shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a CIC Person other than
the Board;

        (iii)  consummation of a reorganization, merger, statutory share
exchange or consolidation or similar corporate transaction involving Holdings or
any of its Subsidiaries, a sale or other disposition of all or substantially all
of the assets of Holdings, or the acquisition of assets or stock of another
entity by Holdings or any of its Subsidiaries (each, a "Business Combination"),
in each case unless, following such Business Combination, (1) all or
substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of the then-outstanding shares of
common stock and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the entity resulting from such Business Combination (including,
without limitation, an entity that, as a result of such transaction, owns
Holdings or all or substantially all of assets of Holdings directly or through
one or more subsidiaries (a "Parent")) in substantially the same proportions as
their ownership immediately prior to such Business Combination of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities,
as the case may be, (2) no CIC Person (excluding any entity resulting from such
Business Combination or a Parent or any employee benefit plan (or related trust)
of Holdings or such entity resulting from such Business Combination or Parent)
beneficially owns, directly or indirectly, more than 50% of, respectively, the
then-outstanding shares of common stock of the entity resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such entity, except to the extent that the ownership in excess of
50% existed prior to the Business Combination, and (3) at least a majority of
the members of the board of directors or trustees of the entity resulting from
such Business Combination or a Parent were members of the Incumbent Board
(determined pursuant to clause (ii) above using the date that is the later of
the Initial Public Offering or the date that is two years prior to the Business
Combination as the Measurement Date) at the time of the execution of the initial
agreement or of the action of the Board providing for such Business Combination;
or

        (iv)  approval by the stockholders of Holdings of a complete liquidation
or dissolution of Holdings other than in the context of a transaction that does
not constitute a Change of Control under clause (iii) above;

        provided, however, that for the avoidance of doubt, the parties hereto
agree that neither (x) the closing of the Merger of Marquee Inc. with and into
AMCE as of the Effective Date, (y) the AMCEH Merger, nor (z) the New IPO shall
constitute or be deemed to cause or result in a Change of Control.

        "Common Stock" means common stock of Holdings, par value $0.01 per
share.

        "Effective Date" means December 23, 2004 (the date of the consummation
of the Merger).

--------------------------------------------------------------------------------






        "Employee Option" means an option to purchase shares of Common Stock
issued under the Option Plan or other equity award plan of Holdings.

        "Exchange Act" means the Securities Exchange Act of 1934, as amended.

        "Initial Public Offering" shall mean the first issuance by Holdings (or
its successor), on or before December 31, 2008, of any class of common equity
securities that is required to be registered (other than on a Form S-8) under
Section 12 of the Exchange Act.

        "Management Stockholders Agreement" means that certain Amended and
Restated Management Stockholders Agreement by and among Holdings, certain
investors and certain management stockholder parties, dated as of June 11, 2007,
or the "Management Stockholders Registration Rights Agreement" anticipated to
succeed such Management Stockholders Agreement in connection with the Initial
Public Offering.

        "Merger" means the merger of Marquee Inc. with and into AMCE pursuant to
the Merger Agreement.

        "Merger Agreement" means the Agreement and Plan of Merger by and among
Holdings, Marquee Inc. and AMCE, dated as of July 22, 2004.

        "Offering" means any underwritten public offering occurring after the
Initial Public Offering.

        "Option Plan" means the AMC Entertainment Holdings, Inc. Amended and
Restated 2004 Stock Option Plan (f/k/a the 2004 Stock Option Plan of Marquee
Holdings Inc.), as such plan may be amended or restated from time to time.

        "Person" means any individual, corporation, partnership, limited
liability company, joint venture, association, joint stock company, trust,
estate, unincorporated organization or government or any agency or political
subdivision thereof.

        "Subsidiary" of a Person means: (i) any corporation of which more than
50% of the outstanding shares of Capital Stock having ordinary voting power for
the election of directors is owned directly or indirectly by such Person; and
(ii) any partnership, limited liability company, association, joint venture or
other entity in which such Person, directly or indirectly, has a more than 50%
equity interest.

        [signature page follows]

--------------------------------------------------------------------------------



        THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE
ENFORCED BY THE PARTIES.

        IN WITNESS WHEREOF, the parties have executed this Amended and Restated
Employment Agreement as of the day and year first above written.

    AMC ENTERTAINMENT HOLDINGS, INC.,
a Delaware corporation
 
 
By:
 
/s/  CRAIG R. RAMSEY      

--------------------------------------------------------------------------------

Craig R. Ramsey
Executive Vice President & CFO
 
 
MARQUEE HOLDINGS INC.,
a Delaware corporation
 
 
By:
 
/s/  CRAIG R. RAMSEY      

--------------------------------------------------------------------------------

Craig R. Ramsey
Executive Vice President & CFO
 
 
AMC ENTERTAINMENT INC.,
a Delaware corporation
 
 
By:
 
/s/  CRAIG R. RAMSEY      

--------------------------------------------------------------------------------

Craig R. Ramsey
Executive Vice President & CFO
 
 
Title:
 
 
/s/  PETER C. BROWN      

--------------------------------------------------------------------------------

PETER C. BROWN, EMPLOYEE
 
 
Date: 12/17/07

--------------------------------------------------------------------------------




Exhibit A



FORM OF RELEASE AGREEMENT


        1.    Release by Executive.    Peter C. Brown ("Executive"), on his own
behalf, on behalf of any entities he controls and on behalf of his descendants,
dependents, heirs, executors, administrators, assigns and successors, and each
of them, hereby acknowledges full and complete satisfaction of and releases and
discharges and covenants not to sue any of AMCE ENTERTAINMENT HOLDINGS, INC.
("Holdings"), MARQUEE HOLDINGS INC., a Delaware corporation ("Marquee"), AMC
ENTERTAINMENT INC., a Delaware corporation ("AMCE" and, collectively with
Holdings and Marquee, the "Company"), its employees, officers, directors,
divisions, subsidiaries, parents, or affiliated corporations, past and present,
and each of them, as well as its and their assignees and successors
(individually and collectively, "Company Releasees"), from and with respect to
any and all claims, agreements, obligations, demands and causes of action, known
or unknown, suspected or unsuspected, arising out of or in any way connected
with Executive's employment, the termination thereof, or any other relationship
with or interest in the Company, including without limiting the generality of
the foregoing, any claim for severance pay, profit sharing, bonus or similar
benefit, pension, retirement, life insurance, health or medical insurance or any
other fringe benefit, or disability, or any other claims, agreements,
obligations, demands and causes of action, known or unknown, suspected or
unsuspected, resulting from or arising out of any act or omission by or on the
part of Company Releasees committed or omitted prior to the date of this release
agreement (this "Agreement"), including, without limiting the generality of the
foregoing, any claim under Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act, the Family and Medical Leave Act, or any other
federal, state or local law, regulation or ordinance; provided, however, that
the foregoing release does not apply to any obligation of the Company to
Executive pursuant to any of the following: (1) the benefits due to the
Executive in connection with the execution and delivery of this Release
Agreement pursuant to Section 7(c) of the Amended and Restated Employment
Agreement dated as of December 17, 2007 by and between the Company and
Executive; (2) the equity-based awards previously granted by the Company to
Executive as referred to in Exhibit [    ] hereto (which shall be governed by
and subject to termination pursuant to the terms and conditions of the written
agreements evidencing the applicable awards); (3) the Executive's right to his
benefits pursuant to the Company's retirement plans or to Company-provided
insurance policies as set forth in Exhibit [    ] hereto (which benefits equal
approximately [$                        ] in the aggregate); (4) any right that
the Executive may have to indemnification pursuant to the Company's certificate
of incorporation, bylaws or Section 8 of the Amended and Restated Employment
Agreement dated as of December 17, 2007 under applicable laws with respect to
any losses that the Executive may have incurred or may in the future incur with
respect to his past service as an officer or employee of the Company; and
(5) with respect to any such losses, any rights that the Executive may have to
insurance coverage for such losses under any Company directors and officers
liability insurance policy. In addition, this release does not cover any claim
that cannot be released as a matter of applicable law.

        2.    [[Include if California law then applicable] Waiver of Civil Code
Section 1542.    This Agreement is intended to be effective as a general release
of and bar to each and every claim, agreement, obligation, demand and cause of
action hereinabove specified (collectively, the "Claims"). Accordingly,
Executive hereby expressly waives any rights and benefits conferred by
Section 1542 of the California Civil Code as to the Claims. Section 1542 of the
California Civil Code provides:

"A GENERAL RELEASE DOES NOT EXTEND TO A CLAIM WHICH THE CREDITOR DOES NOT KNOW
OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT
WITH THE DEBTOR."

Executive acknowledges that he later may discover claims, demands, causes of
action or facts in addition to or different from those which Executive now knows
or believes to exist with respect to the subject matter of this Agreement and
which, if known or suspected at the time of executing this

--------------------------------------------------------------------------------



Agreement, may have materially affected its terms. Nevertheless, Executive
hereby waives, as to the Claims, any claims, demands, and causes of action that
might arise as a result of such different or additional claims, demands, causes
of action or facts.]

        3.    Additional Release by Executive.    In addition to the release set
forth in Section 1 above, Executive, on his own behalf and behalf of his
descendants, dependents, heirs, executors, administrators, assigns and
successors, and each of them, hereby acknowledges full and complete satisfaction
of and releases and discharges and covenants not to sue any director, officer,
shareholder, partner, representative, attorney, agent or employee, past or
present, of any Company Releasee, from and with respect to any and all claims,
agreements, obligations, demands and causes of action (collectively, "Known
Claims"), arising out of or in any way connected with Executive's employment or
any other relationship with or interest in the Company.

        4.    ADEA Waiver.    Executive expressly acknowledges and agrees that
by entering into this Agreement, he is waiving any and all rights or claims that
he may have arising under the Age Discrimination in Employment Act of 1967, as
amended, which have arisen on or before the date of execution of this Agreement.
Executive further expressly acknowledges and agrees that:

(a)In return for this Agreement, he will receive consideration beyond that to
which he would have been entitled had he not entered into this Agreement;

(b)He is hereby advised in writing by this Agreement to consult with an attorney
before signing this Agreement;

(c)He was given a copy of this Agreement on [                        , 20     ]
and informed that he had twenty-one (21) days within which to consider the
Agreement; and

(d)He was informed that he has seven (7) days following the date of execution of
the Agreement in which to revoke the Agreement.

        5.    Release by the Company.    The Company, on behalf of its
employees, officers, directors, divisions, subsidiaries, parents, affiliates,
assigns and successors, and each of them, hereby acknowledges full and complete
satisfaction of and releases and discharges and covenants not to sue Executive,
his descendants, dependents, heirs, executors, administrators, assigns and
successors, and each of them, from and with respect to any and all claims,
agreements, obligations, demands and causes of action, known or unknown,
suspected or unsuspected, arising out of or in any way connected with
Executive's employment, the termination thereof, or any other relationship with
or interest in the Company resulting from or arising out of any act or omission
by or on the part of Executive committed or omitted prior to the date of this
Agreement; provided, however, that the foregoing release does not apply to any
breach by Executive of his fiduciary duties to the Company, to fraud by
Executive, or to any claim that cannot be released as a matter of applicable
law.

        6.    Additional Release by the Company.    In addition to the release
set forth in Section 5 above, the Company, on behalf of its employees, officers,
directors, divisions, subsidiaries, parents, affiliates, assigns and successors,
and each of them, hereby acknowledges full and complete satisfaction of and
releases and discharges and covenants not to sue any director, officer,
shareholder, partner, representative, attorney, agent or employee, past or
present, of Executive, any entities he controls, his descendants, dependents,
heirs, executors, administrators, assigns and successors, from and with respect
to any Known Claims.

        7.    No Transferred Claims.    Each party hereto represents and
warrants to the other that he or it, as applicable, has not heretofore assigned
or transferred to any person not a party to this Agreement any released matter
or any part or portion thereof.

        [Continued on the next page.]

--------------------------------------------------------------------------------



        The undersigned have read and understand the consequences of this
Agreement and voluntarily sign it. The undersigned declare under penalty of
perjury under the laws of the State of [                        ] that the
foregoing is true and correct.

        EXECUTED this            day of            20    ,
at                        County, [State].

    "Executive"
 
 
          

--------------------------------------------------------------------------------

Peter C. Brown
 
 
AMC ENTERTAINMENT HOLDINGS, INC.,
and its divisions, subsidiaries, parents, and affiliated companies, past and
present, and each of them
 
 
By:
 
          

--------------------------------------------------------------------------------

Name:
Title:
 
 
MARQUEE HOLDINGS INC.,
and its divisions, subsidiaries, parents, and affiliated companies, past and
present, and each of them
 
 
By:
 
          

--------------------------------------------------------------------------------

Name:
Title:
 
 
AMC ENTERTAINMENT INC.,
and its divisions, subsidiaries, parents, and affiliated companies, past and
present, and each of them
 
 
By:
 
          

--------------------------------------------------------------------------------

Name:
Title:

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1



AMENDED AND RESTATED EMPLOYMENT AGREEMENT
Exhibit A
FORM OF RELEASE AGREEMENT
